DETAILED ACTION

Remarks
This Office action is in response to amendment filed 05/11/2021.

Response to Arguments
Applicant’s arguments with respect to claims 4 and 8 have been considered but are moot in view of the new ground(s) of rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 4 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 4, the thawing compartment as recited in line 6 is not explicitly claimed as part of the vehicle. The specification teaches where the thawing compartment is part of the vehicle. Appropriate correction is required.

Allowable Subject Matter
Claim 8 is allowed.
The following is an examiner’s statement of reasons for allowance: claim 8 recites, inter alia, “the vehicle including an electronic control unit (ECU) configured to obtain information including a thawing time limit set based on a request from the user and control a thawing operation of the thawing compartment, the ECU controlling the thawing compartment so as to complete the thawing operation of the commodity housed therein by the thawing time limit, wherein the request including thawing information affecting thawing conditions of a commodity selected by the user and destination information indicating a destination, the server is configured to obtain the thawing time limit from the destination information, the server is configured to create a thawing schedule based on the information including the thawing time limit and the destination information so as to complete the thawing operation of the commodity selected by the user by the thawing time limit, and the vehicle drives the thawing compartment based on the received thawing schedule so as to complete the thawing operation of the commodity housed therein by the thawing time limit”.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Luke Huynh whose telephone number is 571-270-5746.  The examiner can normally be reached on Mon 8-6, Tues 8-12, Thurs & Fri 8-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/L. H./Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661